         Case 6:20-cv-00505-ADA Document 36 Filed 11/20/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 NEONODE SMARTPHONE LLC,                             §
                                                     §
                    Plaintiff,                       §
                                                     §        Civil Action No. 6:20-cv-00505-ADA
        v.                                           §
                                                     §
 APPLE INC.,                                         §        JURY TRIAL DEMANDED
                                                     §
                   Defendant.                        §


  STIPULATION TO STAY CASE PENDING DECISION ON APPLE’S MOTION TO
                             TRANSFER
       Plaintiff Neonode Smartphone LLC (“Neonode”) and Defendant Apple Inc. (“Apple”)

hereby stipulate to stay this case pending a decision on Apple’s Motion to Transfer Venue to the

Northern District of California (Dkt. #27). The Court’s acceptance of the parties’ stipulation will

mean that: 1) Apple’s Motion to Stay [Dkt. #28], and 2) Neonode’s Expedited Motion for Leave

to Pursue Venue Discovery and to Defer Briefing Schedule Until Completion of Discovery (Dkt.

#34), will both be mooted.

       The Parties stipulate to mutual venue discovery that initially conforms with this Court’s

Order Governing Proceedings in Patent Cases. Each party shall serve five interrogatories, five

requests for production, and four hours of 30(b)(6) deposition time related to Apple’s Motion to

Transfer Venue. If either party perceives a need to exceed the limits, the parties will confer and

attempt to resolve the issue before contacting the Court. The parties further stipulate to follow

the following deadlines for venue discovery and completion of briefing on Apple’s motion.

  Deadline                       Item
  February 19, 2021              Deadline for Plaintiff to complete venue discovery.
  March 5, 2021                  Deadline for Plaintiff to file a Response to Apple’s Motion to
                                 Transfer Venue.
         Case 6:20-cv-00505-ADA Document 36 Filed 11/20/20 Page 2 of 4




  Deadline                      Item
  April 2, 2021                 Deadline for Defendant to complete venue discovery.
  April 9, 2021                 Deadline for Apple to file a Reply in support of its Motion to
                                Transfer Venue.

       The parties stipulate that all other deadlines provided in the Amended Agreed

Scheduling Order [Dkt. #35] shall be vacated, subject to this Court’s approval.


 Date: November 19, 2020                               Respectfully submitted,
                                                       FISH & RICHARDSON P.C.
                                                 By:   /s/ Betty Chen
 By: /s/ Philip J. Graves                              Benjamin C. Elacqua
                                                       Texas Bar Number 24055443
 Philip J. Graves (CA State Bar No. 153441)            elacqua@fr.com
 HAGENS BERMAN SOBOL SHAPIRO                           Kathryn A. Quisenberry
 LLP                                                   Texas Bar Number 24105639
 301 North Lake Avenue, Suite 920                      quisenberry@fr.com
 Pasadena, CA 91101                                    FISH & RICHARDSON P.C.
 Telephone: (213) 330-7147                             1221 McKinney Street, Suite 2800
 Facsimile: (213) 330-7152                             Houston, TX 77010
                                                       Telephone: 713-654-5300
 Email: philipg@hbsslaw.com
                                                       Facsimile: 713-652-0109
 Greer N. Shaw (CA State Bar No. 197960)               Betty Chen
 HAGENS BERMAN SOBOL SHAPIRO                           Texas Bar Number 24056720
 LLP                                                   bchen@fr.com
 301 North Lake Avenue, Suite 920                      FISH & RICHARDSON P.C.
 Pasadena, CA 91101                                    500 Arguello Street, Suite 500
 Telephone: (213) 330-7150                             Redwood City, CA 94063
 Facsimile: (213) 330-7152                             Telephone: 650-839-5070
 Email: greers@hbsslaw.com                             Facsimile: 650-839-5071
                                                       Jared A. Smith (admitted Pro Hac Vice)
 Craig D. Cherry                                       California Bar No. 306576
 State Bar No. 24012419                                jasmith@fr.com
 ccherry@haleyolson.com                                FISH & RICHARDSON P.C.
 Justin W. Allen                                       12860 El Camino Real, Suite 400
 State Bar No. 24081977                                San Diego, CA 92130
                                                       Telephone: 858-678-5070
 jallen@haleyolson.com
                                                       Facsimile: 858-678-5099
 HALEY & OLSON, P.C.
 100 N. Ritchie Road, Suite 200                        COUNSEL FOR DEFENDANT APPLE INC.
 Waco, Texas 76712
 913 Franklin Ave., Suite 201
 Waco, Texas 76701
 Telephone: (254) 776-3336
        Case 6:20-cv-00505-ADA Document 36 Filed 11/20/20 Page 3 of 4




Facsimile: (254) 776-6823

Counsel for Plaintiff Neonode Smartphone
LLC
          Case 6:20-cv-00505-ADA Document 36 Filed 11/20/20 Page 4 of 4



                                   CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the above document was served on

November 20, 2020 to all counsel of record via ECF.

                                                      /s/
